DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed with respect to claims 1-9 have been fully considered but they are not persuasive.
On page 11 of the response, with respect to claim 1, the applicant merely states “the above claimed features do not appear to be disclosed by the cited references” and fails to discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  The combination of the references teaches the amended claim limitations as specifically pointed out on the rejection below.  Therefore, the rejection of claims 1-9 are maintained.

Applicant’s arguments with respect to claim 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2008/0150848) in view of Boer et al. (US 2008/0121442) and further in view of Namkung et al. (US 2016/0101610).

Regarding claim 1, Chung et al. disclose a display device comprising a first substrate (Figure 5, 600 and paragraph [0053]), a light guide plate (Figure 3, 170 and paragraph [0035]), a plurality of first light-emitting elements (Figure 3, P:160 and paragraph [0036]), a second light-emitting element (Figure 3, 180 and paragraph [0035]), and a plurality of light-receiving elements (Figure 3, 155 and paragraph [0036]),
wherein the first light-emitting elements and the light-receiving elements are provided between the first substrate and the light guide plate (Figures 3 and 5 show that 150 and 160 are between 600 and 170.),
wherein the first light-emitting elements and the light-receiving elements include a common layer (Chung et al.: Figure 5, 680),
wherein the first light-emitting elements each comprise a first pixel electrode (Chung et al.: Figure 5, 700) and a first electrode (Chung et al.: Figure 5, 675),
wherein the common layer is positioned between the first pixel electrode and the first electrode (Chung et al.: Figure 5 shows 680 between 700 and 675),
wherein the first light-emitting elements emit first light through the light guide plate (Figures 3 and 5, 160 emit RBG light through 170 for display.),
wherein the second light-emitting element emits second light to a side surface of the light guide plate (Figure 3, 180 emits on the side of 170.),
wherein the light-receiving elements receive the second light and converting the second light to an electric signal (Figure 3, 155 and paragraphs [0064]-[0065]), and
wherein the first light includes visible light (Figure 3, 160 emit RBG [visible light]).
Chung et al. fail to teach wherein the second light includes infrared light.
Boer et al. disclose wherein a second light-emitting element emits second light to a side surface of a light guide plate, wherein the second light includes infrared light (Figure 5, 510 emits light to a side surface of 508, where paragraph [0047] explains 510 is an IR LED.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the IR LED teachings of Boer et al. in the display device taught by Chung et al.  The motivation to combine would have been in order to prevent the detection light from interfering with any image displayed in the visible portion of the spectrum on the display, thus improving the display quality (See paragraph [0005] of Boer et al.).
Chung et al. and Boer et al. fail to explicitly teach:
wherein the light guide plate comprises a first portion having a first surface and a second portion having a second surface that connects with the first surface and has a different normal direction from the first surface,
wherein an area of the second surface is smaller than an area of the first surface, and
wherein the first substrate comprises a third portion provided along the first portion of the light guide plate and a fourth portion provided along the second portion.
Namkung et al. disclose:
wherein a display and touch device comprises a first portion having a first surface (Figure 2C shows a first portion that is on top horizontally in the figure.) and a second portion having a second surface (Figure 2C shows a second portion that is curved underneath the first portion.) that connects with the first surface and has a different normal direction from the first surface (Figure 2C shows that the second surface of the curved portion underneath has a different normal direction than the first surface on top.), and
wherein an area of the second surface is smaller than an area of the first surface (Figure 2C shows that the area of the portion curved underneath is smaller than the top portion.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the curved structure teachings of the entire display device taught by Namkung et al. and apply them to the display device taught by the combination of Chung et al. and Boer et al., thus meaning that the light guide plate and substrate would be curved, thus meaning the light guide plate would have the first portion and second portion and the first substrate would comprises a third portion provided along the first portion of the light guide plate and a fourth portion provided along the second portion.  The motivation to combine would have been in order to provide for a flexible display panel, which has known advantages, such as being nearly unbreakable.

Regarding claim 2, Chung et al., Boer et al. and Namkung et al. the display device according to claim 1,
wherein the first surface and the second surface each have a flat surface (Namkung et al.: Figure 2C shows that the top surface [first surface] is flat and that the surface facing downwards on the bottom [second surface] is flat.),
wherein the light guide plate comprises a curved portion between the first portion and the second portion (Namkung et al.: Figure 2C shows a curved portion between the two flat portions.), and
wherein an angle formed between the first surface and the second surface is greater than 0 degrees and less than or equal to 90 degrees (While not shown specifically in the Figures of Namkung et al., the display device is flexible, meaning that the display can be bent at any angle, including an angle between 0 and 90 degrees.).

Regarding claim 3, Chung et al., Boer et al. and Namkung et al. the display device according to claim 1,
wherein the second surface comprises a curved surface (Figure 2C shows that the second surface has a curved surface on the side.), and
wherein the first portion and the second portion are provided to connect with each other in the light guide plate (Figure 2C shows that the portions are connected.).

Regarding claim 4, Chung et al., Boer et al. and Namkung et al. the display device according to claim 3,
wherein the second surface comprises the curved surface curved at an angle of greater than or equal to 90 degrees and less than or equal to 180 degrees (While not shown specifically described in Namkung et al., the display device is flexible, meaning that the display can be bent at any angle, including an angle between 90 and 180 degrees.). 

Regarding claim 5, Chung et al., Boer et al. and Namkung et al. the display device according to claim 1,
wherein the second light-emitting element is provided so as to emit the second light to the side surface positioned in an end portion on the first portion side of the light guide plate (Figure 3 of Chung et al. shows the second light-emitting element 180 is at an end portion of the light guide plate 170, which clearly in the combination can be located at the end of the first portion side.).

Regarding claim 6, Chung et al., Boer et al. and Namkung et al. the display device according to claim 1,
wherein the second light-emitting element is provided so as to emit the second light to the side surface positioned in an end portion on the second portion side of the light guide plate (Figure 3 of Chung et al. shows the second light-emitting element 180 is at an end portion of the light guide plate 170, which clearly in the combination can be located at the end of the second portion side.).

Regarding claim 7, Chung et al., Boer et al. and Namkung et al. the display device according to claim 1,
wherein each of the first light-emitting elements further comprises a light- emitting layer (Chung et al.: Figure 5, 690 and paragraph [0054]),
wherein the light-receiving elements each comprise a second pixel electrode (Chung et al.: Figure 5, 700 and paragraph [0057]), an active layer (Boer et al.: Figure 7, 702 and paragraph [0055]), and a second electrode (Chung et al.: Figure 5, 675 and paragraph [0057]),
wherein the light-emitting layer and the active layer include different organic compounds from each other (In the combination, 690 will be different from 702 since one is emitting visible light and one is receiving infrared light.), and
wherein the first pixel electrode and the second pixel electrode are provided over a same surface (Chung et al.: Figure 5).

Regarding claim 8, please refer to clam 7, where Chung et al. further discloses wherein the first electrode is a common electrode (Paragraph [0054], 675 is a common electrode.)
wherein the common electrode comprises a portion overlapping with the first pixel electrode with the light-emitting layer therebetween and a portion overlapping with the second pixel electrode with the active layer therebetween (Figure 6, portion of 675 over OLED1 for 150 and portion of 675 over OLED2 for 155.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2008/0150848) in view of Boer et al. (US 2008/0121442) and further in view of Namkung et al. (US 2016/0101610) and Lee (US 2015/0102297).

Regarding claim 9, please refer to clam 8, and furthermore Chung et al., Boer et al. and Namkung et al. fail to explicitly teach 
wherein the common layer comprises a portion overlapping with the first pixel electrode and the light-emitting layer and a portion overlapping with the second pixel electrode and the active layer, and
wherein the common electrode comprises a portion overlapping with the first pixel electrode with the common layer and the light-emitting layer therebetween and a portion overlapping with the second pixel electrode with the common layer and the active layer therebetween.
Lee disclose a display device,
wherein first light emitting elements each comprise a first pixel electrode (Figure 2, 191), a common layer (Figure 2, 371), a light-emitting layer (Figure 2, 373), and common electrode (Figure 2, 270),
wherein the common layer comprises a portion overlapping with the first pixel electrode and the light-emitting layer (Figure 2 shows 371 having a portion overlapping with 191 and 373), and
wherein the common electrode comprises a portion overlapping with the first pixel electrode with the common layer and the light-emitting layer therebetween (Figure 2 shows 270 having a portion overlapping with 191, with 371 and 373 therebetween.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the common layer teachings of Lee in the display device taught by the combination of Chung et al., Boer et al. and Namkung et al. such that the common layer would be applied to the display and sensor pixels such that the common layer would have a portion overlapping with the second pixel electrode and the active layer and the common electrode would have a portion overlapping with the second pixel electrode with the common layer and the active layer therebetween.  The motivation to combine would have been in order to improve an emission efficiency of the light emitting elements (See paragraph [0053] of Lee).

Claim 32-39 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2008/0150848) in view of Boer et al. (US 2008/0121442) and further in view of Namkung et al. (US 2016/0101610) and Izadi et al. (US 2008/0122792).

Regarding claim 32, please refer to clam 1, and furthermore Chung et al., Boer et al. and Namkung et al. fail to explicitly teach a light-blocking layer, wherein the light-blocking layer is provided between the first light-emitting elements and the light guide plate and between the light-receiving elements and the light guide plate.
Izadi et al. disclose a display device comprises a light-blocking layer (Figure 3, 344), wherein the light-blocking layer is provided between first light-emitting elements and a light guide plate and between the light-receiving elements and the light guide plate (Figure 3 shows 344 is between a light guide plate 320 and light emitting elements 306/308/310/346 and also light-receiving elements 334.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the light blocking layer of Izadi et al. in the display device taught by the combination of Chung et al., Boer et al. and Namkung et al.  The motivation to combine would have been in order to prevent unwanted light from reaching the light-receiving elements, thus improving detection accuracy.

Regarding claim 33, this claim is rejected under the same rationale as claim 2.

Regarding claim 34, this claim is rejected under the same rationale as claim 3.

Regarding claim 35, this claim is rejected under the same rationale as claim 4.

Regarding claim 36, this claim is rejected under the same rationale as claim 5.

Regarding claim 37, this claim is rejected under the same rationale as claim 6.

Regarding claim 38, this claim is rejected under the same rationale as claim 7.

Regarding claim 39, this claim is rejected under the same rationale as claim 8.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2008/0150848) in view of Boer et al. (US 2008/0121442) and further in view of Namkung et al. (US 2016/0101610), Izadi et al. (US 2008/0122792) and Lee (US 2015/0102297).

Regarding claim 40, this claim is rejected under the same rationale as claim 9.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
26 September 2022